NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 27, 2014*
                                Decided October 27, 2014

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 14-1408

JAMES TURNER,                                      Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Western District of Wisconsin.

       v.                                          No. 12-cv-699-bbc

GARY HAMBLIN, et al.,                              Barbara B. Crabb,
    Defendants-Appellees.                          Judge.

                                        ORDER

       James Turner is a Muslim inmate incarcerated at Columbia Correctional
Institution, a maximum-security prison in Wisconsin. Turner sued members of the
prison staff, seeking punitive damages from them for violating the First Amendment,
see 42 U.S.C. § 1983, and the Religious Land Use and Institutionalized Persons Act,
see 42 U.S.C. § 2000cc–1. He raises two accusations: First, over a five-year period staff



       *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14-1408                                                                        Page 2

impeded his free exercise of religion by canceling Islamic services when non-prisoners
were unavailable to lead the services, rather than allowing services to proceed with
inmate leaders. Second, staff canceled Islamic services often but “Christian services
never get canceled.” At screening, see 28 U.S.C. § 1915A, the district court told Turner
that damages are unavailable under RLUIPA, see Nelson v. Miller, 570 F.3d 868, 883–85,
889 (7th Cir. 2009), so it advised him to add a request for injunctive relief to his
complaint or face dismissal of his RLUIPA claim. Turner responded with two motions
to withdraw his RLUIPA claim. The court agreed to dismiss that claim, stating that
Turner “will proceed only on his free exercise claim under the First Amendment.” The
district court later granted the defendants’ motion for summary judgment. Because
prison staff violated no clearly established law under the First Amendment, we affirm.

        Since we are reviewing a grant of summary judgment, we construe the evidence
and draw all reasonable inferences in favor of Turner, the opposing party. See Williams
v. City of Chicago, 733 F.3d 749, 752 (7th Cir. 2013). Wisconsin’s Department of
Corrections requires that “[c]ongregate religious services” and religious study groups
held in Wisconsin prisons “be led by an approved spiritual leader/clergy, volunteer, or
Chaplain.” This policy prohibits inmates from “lead[ing]” or “conduct[ing]” religious
services or groups. Columbia’s security director explained the policy’s rationale:
Allowing inmates to lead religious activities could create “a perception of authority
over other inmates,” “allow an inmate to influence other inmates’ actions,” “blur[] the
necessary distinction between staff and inmates,” and increase gang activity in the
prison for which religious services are often a cover.

       Columbia uses outside volunteers to lead some Islamic services. Although the
Department of Corrections employs two Muslim chaplains, they are not assigned to
Columbia and are unable to lead services regularly at that prison. Instead, Columbia’s
chaplain, who is Protestant, recruits non-inmate, Muslim volunteers to lead Islamic
services at the prison. Those services include Jumuah, a group prayer service held on
Fridays, and Taleem, a religious study period generally held weekly.

       According to Turner, attending Jumuah every Friday is a “fundamental” tenet of
Islam, and the prison prevented him from practicing it. In the five years between July
2007 and July 2012, Columbia canceled Jumuah and Taleem services more than 120
times because Muslim volunteers were not available. By contrast, because Columbia has
a resident chaplain to lead Christian worshipers in communal prayer and study, the
prison canceled Christian services no more than five times in the same five-year period.
No. 14-1408                                                                          Page 3

       The defendants raised four arguments in moving for summary judgment. First,
they contended that Turner could not show that the ban on allowing inmates to lead
religious services substantially burdened his rights under the Free Exercise Clause.
See Hernandez v. Comm’r of Internal Revenue, 490 U.S. 680, 699 (1989). Second, the
defendants continued, the policy was reasonably related to “legitimate penological
interests” in prison security. Turner v. Safley, 482 U.S. 78, 89 (1987). Third, they argued
that they were entitled to qualified immunity. Finally, they said that punitive damages,
the only requested relief, were unavailable because Turner could not prove that they
had acted recklessly or with “callous indifference.”

        Turner replied with four contentions of his own. He asserted, first, that in light
of the frequently canceled Islamic services, the ban on inmate-led services substantially
burdened his free religious exercise. Second, he continued, the defendants were not
immune from suit because of two court rulings: The Ninth Circuit has held that
maximum-security inmates’ religious exercise was substantially burdened by a policy
barring them from attending group worship, see Greene v. Solano Cnty. Jail, 513 F.3d 982,
985, 988 (9th Cir. 2008). And the First Circuit ruled that an inmate made a prima facie
showing that his religious exercise was substantially burdened by a policy barring
inmates from preaching to one another, see Spratt v. Rhode Island Dep’t of Corr., 482 F.3d
33, 34–35, 38 (1st Cir. 2007). Third, he advanced an alternative legal theory—the
defendants violated the Establishment Clause because the prison “intentional[ly]
created” the ban on inmate-led services in order to have a “disparate impact” on
Muslim religious practices. Fourth, Turner tried to resurrect his abandoned RLUIPA
claim to exploit its more free-exercise-friendly standard of proof, see Kaufman v. Pugh,
733 F.3d 692, 696 (7th Cir. 2013), and ask for a declaration that the defendants had
violated his religious exercise. He explained that he had moved to dismiss that claim
only insofar as it requested injunctive relief.

        The district court granted the defendants’ motion for summary judgment. First, it
explained, the defendants were entitled to qualified immunity on Turner’s Free Exercise
claim because clearly established law does not require prison staff “to hold religious
services for inmates if no qualified nonprisoners are available to lead the service.” Next,
the court rejected Turner’s Establishment Clause claim that the policy barring inmates
from leading services discriminated against Muslims. It reasoned that the more-
frequent cancellation of Islamic services relative to Christian services did not prove
intent. Finally, the court refused to allow Turner to revive his dismissed RLUIPA claim.
No. 14-1408                                                                            Page 4

       On appeal Turner first challenges the district court’s ruling that qualified
immunity defeats his claim that canceling services, rather than allowing inmates to lead
them, violates his rights under the Free Exercise Clause. Qualified immunity protects
government officials from suits for damages when their actions do not violate clearly
established constitutional or statutory rights. See Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080
(2011); Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “To be clearly established, a right
must be sufficiently clear that every reasonable official would have understood that
what he is doing violates that right.” Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012)
(internal quotations and brackets omitted); see al-Kidd, 131 S. Ct. at 2083. Once qualified
immunity is raised, the plaintiff must show that the defendant’s action violated a clearly
established right. See Hernandez ex rel. Hernandez v. Foster, 657 F.3d 463, 473 (7th Cir.
2011). Furthermore, we may decide that a defendant’s action did not violate a clearly
established right without first determining whether a constitutional right was violated.
See Pearson v. Callahan, 129 S. Ct. 808, 818 (2009).

       Turner may recover damages here only if it is clearly established that the
defendants substantially burdened his free exercise of religion without a justification
“reasonably related to legitimate penological interests.” Turner, 482 U.S. at 89. For three
reasons, however, it is not “beyond debate,” Reichle, 132 S. Ct. at 2093, that prison staff
violated Turner’s free religious exercise by prohibiting group worship when a
non-inmate leader was unavailable. First, even if we accept Turner’s assertion that
attending the weekly Jumuah service is a “fundamental” tenet of Islam, see Hernandez,
490 U.S. at 699, this circuit has already held that prisons may ban inmate-led services to
prevent the rise of inmate authority figures, the justification raised here. Prisons “need
not … allow inmates to conduct their own religious services, a practice that might not
only foment conspiracies but also create (though more likely merely recognize) a
leadership hierarchy among the prisoners.” Johnson-Bey v. Lane, 863 F.2d 1308, 1310 (7th
Cir. 1988) (reversing order that prison allow inmate adherents of Moorish Science
Temple of America to conduct services); see also Hadi v. Horn, 830 F.2d 779, 784–85 (7th
Cir. 1987); Baranowski v. Hart, 486 F.3d 112, 117, 124–25 (5th Cir. 2007); Adkins v. Kaspar,
393 F.3d 559, 571 (5th Cir. 2004). This case law alone dooms Turner’s case.

       Second, Turner has not pointed to any clearly established law that required
Columbia to hire a Muslim chaplain to lead services. In fact prisons need not provide
chaplains “without regard to the extent of the demand,” Cruz v. Beto, 405 U.S. 319, 322
n.2 (1972), and Turner did not submit any evidence showing that the defendants
disproportionally allocated resources to inmates practicing other religions, see Maddox v.
Love, 655 F.3d 709, 719 (7th Cir. 2011).
No. 14-1408                                                                            Page 5

        Third, the two cases that Turner identified do not clearly establish that the ban on
inmate-led worship violated his right to free religious exercise. The policy at issue in the
Ninth Circuit’s decision in Greene, 513 F.3d at 984, 988, is not analogous because it
banned inmates from attending, not leading, religious services. The First Circuit’s
decision in Spratt, 482 F.3d at 34–35, 38, concerned a ban on inmate-led preaching, so it
is more on point. But that decision merely ruled that the plaintiff presented a prima
facie case. Anyway, we have declined to find a matter clearly established “based on the
existence of one case from another circuit.” Kikumura v. Turner, 28 F.3d 592, 596 (7th Cir.
1994); see also Becker v. Bateman, 709 F.3d 1019, 1024–25 (10th Cir. 2013); Kelly v. Curtis, 21
F.3d 1544, 1551–52 n.6 (11th Cir. 1994). Accordingly, qualified immunity blocks the Free
Exercise claim.

       Next, Turner maintains that the prison’s ban on inmate-led worship
discriminated against Muslims and therefore violated the Establishment Clause. The
Establishment Clause prohibits the government from favoring one religion over another
“without a legitimate secular reason for doing so.” Kaufman, 733 F.3d at 696. But, as we
have already observed, the prohibition’s goal of preventing inmates from gaining
influence over other inmates is legitimate. See Johnson-Bey, 863 F.2d at 1311 (recognizing
“reasonableness of a regulation banning lay inmates from assuming positions of
religious authority”); Hadi, 830 F.2d at 784–85. Turner replies by speculating about a
possible, illegitimate reason for the ban on inmate-led worship: It was “intentional[ly]
created to have a disparate impact on the Religious Practice opportunities of
Muslim[s].” But as we have previously remarked about prison rules, “[i]t is not clear
why one bad motive would spoil a rule that is adequately supported by good reasons,”
such as the security rationale here. Hammer v. Ashcroft, 570 F.3d 798, 803 (7th Cir. 2009)
(en banc). In any event Turner’s speculation is not based on his personal knowledge, so
he does not rebut the security director’s legitimate explanation. See FED. R. CIV. P.
56(c)(4).

        Finally, Turner challenges the district court’s refusal to let him revive his
withdrawn claim under RLUIPA. In Turner’s view, the court “trick[ed]” him into
moving to withdraw that claim by failing to advise him that RLUIPA provides for both
declaratory and injunctive relief. But the district court did not abuse its discretion in
refusing to allow Turner to reintroduce that claim. “District judges have no obligation to
act as counsel or paralegal to pro se litigants,” Piller v. Ford, 542 U.S. 225, 231 (2004), so
the district court cannot be faulted simply for not teaching Turner about all relief
available under RLUIPA. Moreover, if Turner wanted to reverse himself to pursue
declaratory relief under RLUIPA, nothing stopped him from timely moving to amend
No. 14-1408                                                                        Page 6

his complaint. See FED. R. CIV. P. 15(a)(2). Instead, after he twice moved to abandon his
RLUIPA claim, he delayed eleven months and announced his about-face only in his
response to the defendants’ motion for summary judgment. But by then the defendants
had already relied on his withdrawal in briefing their motion for summary judgment.
See Johnson v. Cypress Hill, 641 F.3d 867, 872–73 (7th Cir. 2011). Accordingly, the court
reasonably declined to allow Turner to reverse his waiver of the RLUIPA claim.

                                                                             AFFIRMED.